The plaintiff in error, James Herbert, was tried and convicted in the county court of Canadian county on a charge of selling intoxicating liquor, and was on the 2nd day of September, 1911, sentenced to pay a fine of two hundred dollars and serve 30 days in the county jail. Upon a careful examination of the record and the briefs on both sides in this case we are of the opinion that the judgment should be affirmed. The only question urged is the insufficiency of the evidence. We cannot say as a matter of law that the verdict is contrary to the evidence. The judgment of the trial court is therefore affirmed.